—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Richmond County (Clark, J.), dated February 9, 1998, which, upon a fact-finding order of the same court, dated December 11, 1997, made after a hearing, found that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the third degree, adjudged him to be a juvenile delinquent, and placed him with the New York State Division for Youth for a period of 12 months. The appeal brings up for review the fact-finding order and the denial, after a hearing, of that branch of the appellant’s omnibus motion which was to suppress physical evidence.Ordered that the order of disposition is affirmed, without costs or disbursements.